     Case 18-48007               Doc 28          Filed 05/30/19       Entered 05/30/19 13:08:04                             Main Document
                                                                    Pg 1 of 5
Fill in this information to identify the case:

                           Janice Jones aka Janice Gilard aka Janice M. Jones-Gilard
Debtor 1
                           aka Janice Gilard-Jones
Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:                   Eastern           District of    Missouri
                                                                                          (State)

Case number              18-48007



Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                                 12/16
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy
filing that you assert are recoverable against the debtor or against debtor’s principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

      Name of creditor:        Ocwen Loan Servicing, LLC as servicer for Deutsche                   Court claim no. (if known):   3
                               Bank National Trust Company, as Trustee for
                               Ameriquest Mortgage Securities Inc., Quest Trust
                               2005-X2, Asset Backed Certificates, Series 2005-X2

      Last 4 digits of any number you use to
      Identify the debtor’s account:                 0044

      Does this notice supplement a prior notice of postpetition fees,
      expenses, and charges?
       No
       Yes. Date of the last notice: _____/_____/_____



Part 1:               Itemize Postpetition Fees, Expenses, and Charges

Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any
escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously
approved an amount, indicate that approval in parentheses after the date the amount was incurred.

         Description                                                      Dates incurred                                      Amount
1.       Late Charges                                                                                                 (1)
2.       Non-sufficient funds (NSF) fees                                                                              (2)
                                                                          $150.00 02/07/19 (Plan Review);
                                                                          $100.00 05/30/19 (Post-Petition
3.       Attorney Fees                                                    Fee Notice);                                (3)     $250.00
4.       Filing fees and court costs                                                                                  (4)
                                                                          $350.00 02/05/19 (Proof of
5.       Bankruptcy/Proof of claim fees                                   Claim);                                     (5)     $350.00
6.       Appraisal/Broker’s price opinion fees                                                                        (6)
7.       Property inspection fees                                                                                     (7)
8.       Tax Advances (non-escrow)                                                                                    (8)
9.       Insurance advances (non-escrow)                                                                              (9)
         Property preservation expenses.
10.      Specify:________________                                                                                     (10)
         Other.
11.      Specify:_____________________________________                                                                (11)
         Other.
12.      Specify:_____________________________________                                                                (12)
         Other.
13.      Specify:_____________________________________                                                                (13)
         Other.
14.      Specify:_____________________________________                                                                (14)

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1

Official Form 410S2                            Notice of Postpetition Mortgage Fees, Expenses, and Charges                              page 1
  Case 18-48007                      Doc 28        Filed 05/30/19              Entered 05/30/19 13:08:04            Main Document
                                                                             Pg 2 of 5

                       Janice Jones aka Janice Gilard aka Janice M. Jones-
Debtor 1               Gilard aka Janice Gilard-Jones                                     Case number (if known)   18-48007
                      First Name       Middle Name       Last Name



Part 4:         Sign Here
The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best
of my knowledge, information, and reasonable belief.




                  x     /s/ MaryAnn Black                                                        Date        5/30/2019
                        Signature



Print                   MaryAnn Black                                                            Title      Attorney for Creditor
                        First Name          Middle Name            Last Name



Company                 Codilis, Moody & Circelli, P.C.


Address                 15W030 North Frontage Road, Suite 200
                        Number         Street

                        Burr Ridge                        IL                 60527
                        City                               State             ZIP Code

                                                                                                            bkpleadingsEASTERN@mo
Contact phone           (630) 794-5200                                                           Email      .cslegal.com

                                                                                                                                    File #26-19-00170




Official Form 410S2                               Notice of Postpetition Mortgage Fees, Expenses, and Charges                           page 2
  Case 18-48007               Doc 28       Filed 05/30/19     Entered 05/30/19 13:08:04   Main Document
B 10 (Supplement 2) (12/11)                                 Pg 3 of 5


                                                  CERTIFICATE OF SERVICE

        The undersigned, an attorney, hereby certifies that I have served a copy of this Notice upon the parties
listed below, as to the Trustee and Debtor's attorney via electronic notice on May 30, 2019 and as to the
debtor by causing same to be mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe
Street, Willowbrook, IL 60527 before the hour of 5:00 PM on May 31, 2019.

Diana S. Daugherty, Chapter 13 Trustee, P. O. Box 430908, St. Louis, MO 63143 by electronic notice through
ECF
Janice Jones aka Janice Gilard aka Janice M. Jones-Gilard aka Janice Gilard-Jones, Debtor(s), 9721 Cambria
Drive, Saint Louis, MO 63136
Andrew R Magdy , Attorney for Debtor(s), 2700 Macklind Avenue, St. Louis, MO 63139 by electronic notice
through ECF
Office of U.S. Trustee, 111 South 10th Street, Suite 6353, St. Louis, MO 63102 by electronic notice through
ECF




                                                               /s/ MaryAnn Black


Joseph J. Circelli #58421MO
Rachael A. Stokas #61282MO
Matthew M. Moses #62330MO
MaryAnn Black #59899MO
Joe.Circelli@mo.cslegal.com
Rachael.Stokas@il.cslegal.com
Matt.Moses@il.cslegal.com
Maryann.Black@mo.cslegal.com
Codilis, Moody & Circelli, P.C.
15W030 North Frontage Road, Suite 200
Burr Ridge, IL 60527
(630) 794-5200)
FILE #(26-19-00170)

NOTE: This law firm is a debt collector.
    Case 18-48007          Doc 28      Filed 05/30/19      Entered 05/30/19 13:08:04                 Main Document
                                                        Pg  4 of 5
                                                 PERSONAL INFORMATION REDACTED
Invoice #                                                                                  INVOICE DATE: 02/11/2019

Invoice Submitted By:                                          Order Information:
Codilis Stawiarski and Moody PC - Codilis Stawiarski and       Order #:
Moody PC
                                                               Order Date: 12/24/2018
15
                                                               Order Type: Reorganization Plan
W 030 N Frontage Rd Suite 200
                                                               Loan #:
Burr Ridge IL 60527
                                                               Property Address: 9721 Cambria Dr, Saint Louis, MO 63136
630-794-5200
Vendor ID #



Invoice Submitted To:                                          Payment Information:
Ocwen Loan Servicing,                                          Confirmation #:
1661 Worthington Rd. Suite 100,                                Method: ACH
West Palm Beach, FL 33409                                      Payment Date: 02/19/2019
561-682-8000



LINE #      EXPENSE CODE          CATEGORY CODE        DESCRIPTION                      SERVICE DATE             AMOUNT
                                                       Review of Plan and Notice of
1           FB42                  FB4212                                                02/07/2019                              $150.00
                                                       Appearance-(Rec from Brwr)
                                                                               Total:                                        $150.00



Plan Review: Recoverable provided you file any required
post-petition fee notice within 180 days of the charge being
incurred in accordance with BK Rule 3002.1. As per
BKPLN 02-08-2019




Invoice management powered by:                                                                            05/23/2019 06:38:34 UTC Status: Approved
    Case 18-48007          Doc 28      Filed 05/30/19        Entered 05/30/19 13:08:04              Main Document
                                               PERSONALPg  5 of 5
                                                        INFORMATION REDACTED
Invoice #                                                                                 INVOICE DATE: 02/06/2019

Invoice Submitted By:                                          Order Information:
Codilis Stawiarski and Moody PC - Codilis Stawiarski and       Order #:
Moody PC
                                                               Order Date: 01/30/2019
15
                                                               Order Type: Proof of Claim
W 030 N Frontage Rd Suite 200
                                                               Loan #:
Burr Ridge IL 60527
                                                               Property Address: 9721 Cambria Dr, Saint Louis, MO 63136
630-794-5200
Vendor ID #



Invoice Submitted To:                                          Payment Information:
Ocwen Loan Servicing,                                          Confirmation #:
1661 Worthington Rd. Suite 100,                                Method: ACH
West Palm Beach, FL 33409                                      Payment Date: 02/21/2019
561-682-8000



LINE #      EXPENSE CODE          CATEGORY CODE        DESCRIPTION                     SERVICE DATE             AMOUNT
                                                       Proof of Claim-(Recoverable
1           FB42                  FB4201                                               02/05/2019                              $350.00
                                                       from Borrower)




                                                                              Total:                                        $750.00



#1: POC: Recoverable provided you file any required post-
petition fee notice within 180 days of the charge being
incurred in accordance with BK Rule 3002.1. #2:
Preparation and Filing of Proof of Claim. Per local rules in
Eastern Missouri BK District, fees are non-recoverable from
the borrower. #3: Review and/or Preparation of Loan
Payment History as part of the Official Form 410A. Per
local rules in Eastern Missouri BK District, fees are non-
recoverable from the borrower. As per POCF 02-05-2019
As per BKFBHA 02-05-2019



Invoice management powered by:                                                                           05/23/2019 06:39:02 UTC Status: Approved
